Citation Nr: 0804972	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for status post lumbar 
laminectomy with spinal stenosis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
October 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New York, 
New York.

The Board notes that the veteran requested a travel board 
hearing at the New York, New York RO.  However, the veteran 
failed to appear for his hearing.


FINDING OF FACT

The veteran has a lumbar spine disorder, status post lumbar 
laminectomy with spinal stenosis that is not related to 
service.


CONCLUSION OF LAW

A lumbar spine disability, status post lumbar laminectomy 
with spinal stenosis was not incurred in, or related to any 
incidence of service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in December 2004 and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The veteran contends that his current back disability 
occurred when he injured his back while stationed in China on 
active duty.  Specifically, he asserts that he injured his 
back while attempting to remove the armored steel cover off 
of a tank in order to do an oil and engine check, and that he 
had persistent back pain ever since that day.  The veteran 
stated that he visited sick bay after his injury, was treated 
by a nurse for a back sprain, was given aspirin and told not 
to report for duty for several days.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

The veteran's examination upon entrance into service, dated 
September 1945, noted a normal spine.  The service medical 
records are silent as to any complaints of or treatment for 
any back pain or injury during service.  A September 1946 
discharge examination also noted a normal spine.  

While the veteran, in his notice of disagreement dated June 
2005, stated that he sought some treatment for back pain in 
the 1950s, he also stated that those records are unavailable 
for review.  Post service medical records are silent as to 
any complaints or treatment for any back pain or back 
disorder until 2000.  

Private treatment records dated January 2000 to April 2001 
from Dr. K.K.H., reflect treatment, including surgeries, for 
a lumbar spine disorder.  A January 2000 MRI revealed diffuse 
degenerative disc disease with multilevel spinal stenosis.  
The degree of stenosis was greatest at L4-5 with a very 
significant amount of right sided neural foraminal stenosis 
also noted.  A February 2000 Comprehensive Pre-operative 
Spinal Surgery Report indicated that the veteran reported 
injuring his back in 1946, resulting in chronic back pain 
since that date.  The veteran stated that the pain was 
sometimes excruciating and accompanied by spasms.  The 
veteran also reported that in November 1999, he had an 
exacerbation of his back pain.  Review of radiological 
studies indicated borderline stenosis at L4-5 with multiple 
level degenerative disc disease, very severe L2-3, severe L1-
2, and moderate to severe L4-5 central stenosis in extension, 
and right sided L4-5, S1 radiculopathy.  The physician 
provided a diagnostic impression of a veteran with a 50 year 
history of back pain, and a 20 year history of extremity pain 
with back pain. 

VA treatment records dated August to December 2000 reflected 
complaints of a long history of back pain, as well as 
diagnoses of spinal stenosis, and status post laminectomy of 
the lower lumbar spine.  An October 2000 treatment record 
indicated that the veteran had significant lower back 
arthritis involving the entire spine, after a review of 
January 2000 x-rays.

Private treatment records from the Pain Management Center of 
Long Island dated November 2001 to December 2005 reflect 
further treatment for the veteran's lumbar spine disability, 
including epidurals.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a lower back disability.  A 
review of the veteran's service medical records shows no 
complaints or findings indicative of any lumbar spine 
disorders, during service, or at separation. Thus, there is 
no evidence of a low back disorder in service.

The first documentation of any low back disability was a 
January 2000 MRI revealing a diagnosis of diffuse 
degenerative disc disease with multilevel spinal stenosis, 
approximately 54 years after discharge from service.  
Therefore, there is also no competent medical evidence of 
record showing that a low back disorder was manifested to a 
compensable degree within one year of the veteran's 
separation from service; therefore, it is not presumed that a 
low back disorder was incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

There has been no competent medical evidence submitted 
showing a causal nexus between any aspect of the veteran's 
period of service and any lumbar spine disorder.  The Board 
notes that private medical reports reflect that the veteran 
reported a 50 year history of back pain due to his military 
service.  However, the Board finds that these medical 
statements cannot serve to establish a nexus between the 
veteran's current lumbar spine disorders and service, as 
these statements were based on uncorroborated history 
provided by the veteran.  Evidence that is simply the 
information recorded by the medical examiner from the 
veteran, unenhanced by any additional medical comment by that 
examiner does not constitute "competent medical evidence." 
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).   As noted 
above, the veteran had a normal spine upon separation from 
service, and further the first documented medical evidence of 
back pain was in January 2000, decades after discharge from 
service.  When the facts show that the veteran received 
treatment from a physician many years after service, and the 
conclusions reached by the physician is clearly based on the 
history provided by the veteran, the Board is not bound to 
accept the medical conclusions and/or opinions of that 
physician.  See DeSousa v. Gober, 10 Vet. App. 461 (1997) 

The Board has considered the veteran's written statements 
submitted in support of his contention that his currently 
diagnosed low back disability is related to service.  
However, these statements do not serve as competent medical 
evidence linking his current diagnosis to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Given these facts, the Board finds that service connection 
for a low back disability must be denied.  The Board further 
notes that under the circumstance of this case the veteran is 
not entitled to a VA examination for the purpose of 
evaluating his claim for service connection for status post 
lumbar laminectomy with spinal stenosis.  This is because 
under 38 U.S.C.A. § 5103A, such a medical examination is 
unnecessary for VA to make a decision on his claim as there 
is no competent evidence that the current disability or 
symptoms may be associated with service.  38 U.S.C.A. §  
5103A(d)(2)(B).  The Board finds that in view of the lack of 
evidence supporting the veteran's claim, including the length 
of time that has expired since his discharge from service, 
any medical opinion linking the current diagnosis to the back 
injury alleged to have occurred in service would be 
speculative and therefore not useful to VA in deciding the 
veteran's claim.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  And as was previously explained herein, VA has 
attempted to obtain competent evidence from the veteran 
through the notice and assistance requirements of the VCAA, 
but the veteran has not responded with the type of evidence 
necessary to substantiate his claim.  

The Board therefore determines that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for status post lumbar laminectomy with spinal 
stenosis.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for status post lumbar laminectomy with 
spinal stenosis is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


